DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges the Request for Continued Examination (RCE) dated 26 October 2021, in which: 
Claims 1-6, 10, 11 and 13-15 are currently pending.
Claims 1 and 10 are amended. 
Claims 7-9 and 12 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoboski (US 2016/0077843) in view of Zaloom (US 2017/0102739), Leung (US 2013/0301200) and Deng (US 2012/0295467). 
With respect to claim 1 (Currently Amended), Jakoboski teaches a pen holding device (Jakoboski: Fig. 2, peripheral retention device 110), comprising:
an end that is disposable against a surface of a standardized interface of an electronic device (Jakoboski: Para. [0040]) to removably couple the pen holding device to the electronic device (Jakoboski: Fig. 2, plug 210 coupled to peripheral securing portion 212 to couple the peripheral retention device 110 to computing device 102)
Jakoboski contemplates physically coupling the peripheral device 1314 to the computing device 1302 using magnetism, however, fails to expressly disclose:
the receiver including a magnet and a pen clip holder, the receiver to couple a pen via the magnet and the pen clip holder.
However, Zaloom discloses:
the receiver including a magnet and a pen clip holder, the receiver to couple a pen via the magnet and the pen clip holder (Para. [0022], [0028]; Fig. 4, electronic pen 14 with an encapsulated matching sheath 12 that uses an inverse magnetic locking mechanism with a depression at the tip of the clip for latching the pen 14 to the latch 31 of sheath 12).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pen holding device, as taught by Jakoboski, to incorporate magnetic sheath for coupling the clip of an electronic pen to an accompanying tablet, as taught by Zaloom, in order to provide a more secure coupling between the electronic pen and the tablet (Zaloom: Para. [0006]).
Jakoboski and Zaloom fail to expressly disclose:
the end as a U-shaped flexible end.
However, Leung discloses:

Therefore, it would have been obvious to one of ordinary skill in the art to modify the pen holding device, as taught by Jakoboski and Zaloom, to incorporate a U-shaped end compatible with a variety of standardized interface ports, as taught by Leung, in order to improve the compatibility of the adapter (Leung: Para. [0018]).
Jakoboski, Zaloom and Leung fail to expressly disclose:
compress the U-shaped flexible end and thereby exert spring tension against the surface of the standardized interface to removably couple the pen holding device to the electronic device. 
However, Deng discloses:
compress the U-shaped flexible end and thereby exert spring tension against the surface of the standardized interface (Deng: Para. [0014]; Fig. 1-2, the locking member 20 resists against an inner surface of the top wall 31 of the female connector 30 to be deformed, until the wedges 212 are engaged in the locking slots 32) to removably couple the pen holding device to the electronic device (Deng: Para. [0014], when disassembling the male connector 31 from the female connector 30, the operation piece 23 is pressed to deform the mounting piece 21 toward the depressed portion 111 until the wedges 212 are released from the locking slots 32, and then the male connector 31 can be disassembled from the female connector 30). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pen holding device, as taught by Jakoboski, Zaloom and Leung, a deformable locking mechanism, as taught by Deng, in order to prevent the male connector from 

With respect to claim 2, the combination of Jakoboski as modified by Zaloom, Leung and Deng teaches the device of claim 1, wherein the receiver is unremovably coupled to the connector to prevent a disassembly of the pen holding device (Jakoboski: Fig. 2, peripheral securing portion 212 unremovably coupled to the plug 210).

With respect to claim 3, the combination of Jakoboski as modified by Zaloom, Leung and Deng teaches the device of claim 1, wherein the pen holding device includes the magnet positioned adjacent to the pen clip holder to couple the pen via both the magnet and the pen clip holder at the same time (Zaloom: Para. [0019], [0028]; Fig. 4, the latch 31 is associated with a magnet that holds the end region of the clip 24 when the clip 24 is located within the sheath 12).

With respect to claim 4, the combination of Jakoboski as modified by Zaloom, Leung and Deng teaches the device of claim 1, wherein the receiver is to couple a pen clip of the pen to provide additional frictional coupling via the pen clip holder (Zaloom: Fig. 4, pen 14 is secured to the sheath 12 via magnetic force and friction force).

claim 5, the combination of Jakoboski as modified by Zaloom, Leung and Deng teaches the device of claim 3, wherein the receiver is to, upon coupling the pen clip, limit an orientation of the pen along a longitudinal axis of the pen to secure the coupling between the pen and the receiver (Zaloom: Para. [0006]).

With respect to claim 6, the combination of Jakoboski as modified by Zaloom, Leung and Deng teaches the device of claim 1, wherein the receiver includes a snap feature to couple and detach the pen (Jakoboski: Para. [0024] – [0025]).

Apparatus claim (10) is drawn to an apparatus with substantially analogous claim limitations as apparatus claim (1).  Therefore apparatus claim (10) corresponds to apparatus claim (1), and is rejected for the same reasons of obviousness as used above.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoboski in view of Zaloom, Leung, and Deng, as applied to claims 1-6 and 10 above, and further in view of Suemori (JP 2005/235570A)
With respect to claim 11 (Previously Presented), the combination of Jakoboski as modified by Zaloom, Leung and Deng teaches the system of claim 10, wherein the electronic device includes a plurality of standardized interfaces (Jakoboski: Fig. 3, power and USB ports of the computing device 102), and wherein the pen holding device 
Jakoboski and Zaloom fail to expressly disclose each of the plurality of connectors is to be coupled to a respective standardized interface of the electronic device.
However, Suemori discloses each of the plurality of connectors is to be coupled to a respective standardized interface of the electronic device (Suemori: Para. [0012]; Fig. 4, connector 40 includes a lock 42 and connector body 41 integrally formed).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pen holding device, as taught by Jakoboski and Zaloom, to incorporate a lock portion integrally formed with the connector, as taught by Suemori, in order to prevent the supply of power and the theft of the electronic equipment (Suemori: Para. [0003]).

With respect to claim 13 (Previously Presented), the combination of Jakoboski as modified by Zaloom and Suemori teaches the system of claim 11, wherein at least some of the plurality of standardized interfaces includes different form factors (Suemori: Fig. 4, lock throttle 52 and inlet 31).

With respect to claim 14 (Previously Presented), the combination of Jakoboski as modified by Zaloom and Suemori teaches the system of claim 11, wherein the plurality of standardized interfaces includes at least one of:
a high definition multimedia interface (HDMI) standardized interface;
a micro secure digital (SD) card standardized interface;

a cable lock standardized interface; or
a universal serial bus (USB) standardized interface (Jakoboski: Fig. 2; Para. [0040], USB ports, Thunderbolt®, communication ports, etc.).

With respect to claim 15, the combination of Jakoboski as modified by Zaloom and Suemori teaches the system of claim 14, wherein the pen holding device includes two connectors, a first connector is to be coupled to the cable lock standardized interface (Suemori: Fig. 4, lock 42 as a first connector), and a second connector is to be coupled to the HDMI standardized interface (Jakoboski: Fig. 2; Para. [0040], USB ports, Thunderbolt®, communication ports, etc.).

Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-6, 10, 11 and 13-15 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRYAN EARLES/Primary Examiner, Art Unit 2625